133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary PELTON, Appellant,v.WAL-MART STORES, INC., Appellee.
No. 97-1349.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 24, 1997.Filed Dec. 19, 1997.

Before McMILLIAN and BEAM, Circuit Judges and WEBB,1 District Judge.
PER CURIAM.


1
Gary Pelton appeals from the district court's2 adverse entry of summary judgment in this action for injuries sustained at a business owned and operated by Wal-Mart Stores, Inc. Having carefully reviewed the record and the parties' briefs, we conclude that the district court did not err.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Rodney S. Webb, Chief Judge, United States District Court for the District of North Dakota, sitting by designation


2
 The Honorable David S. Doty, United States District Judge for the District of Minnesota